Citation Nr: 0820447	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-14 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.  The appellant is the remarried widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that terminated the 
appellant's entitlement to DIC benefits, effective January 1, 
2004.

In August 2007, the Board denied the appellant's claim of 
entitlement to restoration of her DIC benefits.  In September 
2007, the appellant moved for reconsideration of the denial, 
on the grounds that she had requested to be scheduled for a 
hearing before the Board that had not yet been scheduled.  
The appellant was placed on the docket for a hearing before 
the Board in Washington, DC.  The record reflects that the 
appellant was scheduled for a hearing in May 2008.  In May 
2008, however, she withdrew her request for the hearing.  The 
case is again before the Board.


FINDINGS OF FACT

1.  The appellant had been married to the veteran for more 
than 35 years when he died in 2002.  The appellant was 
subsequently awarded DIC benefits by an August 2002 rating 
decision.

2.  The appellant remarried on January 18, 2004.

3.  At the time of her remarriage, the appellant was 56 years 
old; her 57th birthday was in February 2004.

4.  The appellant's DIC benefits were terminated January 1, 
2004, effective as of the first day of the month in which she 
remarried.
CONCLUSION OF LAW

As the remarried widow of a veteran, the appellant's 
eligibility for DIC benefits is precluded as a matter of law.  
38 U.S.C.A. § 103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.50, 3.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on 
a claim by an agency of original jurisdiction, the Secretary 
is required to inform the appellant of the information and 
evidence not of record that (1) is necessary to substantiate 
the claim, (2) the Secretary will seek to obtain, if any, (3) 
the appellant is expected to provide, if any, and to request 
that the claimant provide any evidence in his possession that 
pertains to the claim, and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 U.S.C.A. § 5103(a).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

However, those provisions are not applicable where the 
outcome of a claim is controlled by the law, and the facts 
are not in dispute.  Livesay v. Principi, 15 Vet App 165 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 
5-2004, 69 Fed. Reg. 59989 (2004).  The relevant facts in 
this case are not in dispute, and the outcome is controlled 
by law. Therefore, no further discussion of the duties to 
notify and assist is required.

Entitlement to Restoration of DIC Benefits

The appellant and the veteran were married in 1965, and 
remained married when the veteran died in 2002.  Thus, the 
appellant had been married to the veteran more than 35 years 
when he died in 2002.  The appellant subsequently claimed and 
was awarded DIC benefits by an August 2002 rating decision.  
The appellant remarried in January 2004.  At the time of her 
remarriage, the appellant was 56 years old; her 57th birthday 
was in February 2004, approximately three weeks after her 
remarriage.  Her DIC benefits were terminated effective 
January 1, 2004, the first day of the month in which she 
remarried.

The appellant contends that her DIC benefits should not have 
been terminated based upon her change in marital status in 
January 2004, as she had not been informed that a change in 
marital status prior to age 57 would affect her benefits.  In 
particular, the appellant contends that if she had been 
provided information about the effect of remarriage prior to 
age 57 on her benefits, she would have waited an additional 
three weeks to formalize her remarriage, until after her 57th 
birthday had passed in February 2004.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a 
person of the opposite sex who was legally married to the 
veteran at the time of the veteran's death, and who has not 
since remarried.  See 38 C.F.R. § 3.50(b).  Effective January 
1, 2004, remarriage of a surviving spouse after the surviving 
spouse attained age 57 does not bar receipt of DIC benefits.  
38 U.S.C.A. § 103(d)(2)(B); Pub. L. 108-183, Title I, § 
101(c), 117 Stat. 2653 (Dec. 16, 2003).  Because the 
appellant in this case remarried after the effective date of 
that provision, her remarriage prior to the age of 57 bars 
her entitlement to the payment of DIC benefits.  The Board 
notes that until enactment of the new provision in December 
2003, the law allowed continued receipt of DIC benefits by a 
surviving spouse who remarried after age 55.

In this case, it is clear that the appellant was under the 
age of 57 when she remarried.  The appellant has not tried to 
claim otherwise.  The Board understands the appellant's 
contention that, had she known that her benefits would be 
affected if she remarried prior to age 57, she would have 
waited an additional three weeks, until after she celebrated 
her 57th birthday, to remarry.  The Board notes that the 
enactment of the termination of DIC benefits for surviving 
spouses who remarried prior to age 57 was not completed until 
mid-December 2003, approximately one month prior to the 
appellant's remarriage, and the enactment became the 
governing law effective January 1, 2004, only about two weeks 
before her remarriage.  The appellant's statement that she 
had not received notice of the change is entirely credible.  
Unfortunately, the fact that the appellant was unaware of the 
law or that VA had not specifically advised her of the law 
does not exempt her from the provisions of the law or provide 
a legal basis for the Board to make an exception to the law 
for the appellant.

The Board also notes that, had the appellant remarried a few 
weeks earlier, in December 2003, the new law would not yet 
have taken effect and she would have remarried under the 
provisions that DIC benefits could continued for a surviving 
spouse who remarried after age 55.

Nevertheless, the Board, as well as the entire Department of 
Veterans Affairs, is bound by the enacted laws of the United 
States.  Effective January 1, 2004, a surviving spouse who 
remarries before age 57 is not entitled to DIC benefits.  
This provision applies to the appellant, and her entitlement 
to DIC benefits ended on January 1, 2004.  The law applicable 
at the time of the appellant's remarriage in January 2004 
clearly and unambiguously states that the remarriage must 
take place after age 57 if the surviving spouse is to remain 
eligible for continuation of DIC benefits.  The appellant had 
not yet attained age 57, and the RO did not err when it 
terminated her benefits, effective January 1, 2004.  Under 
the applicable law, the RO had no choice to act otherwise.

The Board acknowledges the efforts of the appellant during 
the terminal illness of the veteran.  Unfortunately, the 
Board has no option but to decide this case in accordance 
with the applicable law.  Thus, the appellant's claim that 
she is eligible for continuation of her DIC benefits and 
restoration of those benefits must be denied.  The Board may 
not grant a benefit that the appellant is not eligible to 
receive under statutory law.  Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  
Although the Board is extremely sympathetic to the 
appellant's arguments, it is unable to find a legal basis for 
restoration of DIC benefits.  The appeal must be denied.


ORDER

Restoration and continuation of DIC benefits to the appellant 
as the surviving spouse of the veteran is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


